DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final, first Office Action responsive to Applicant’s communication of 12/12/19, in which applicant filed the application.  Claims 2-8 and 11-31 are pending in the instant application and have been rejected below.

Claim Objections
Claim 22 is objected to because of the following informalities:  improper grammar. Examiner suggests reciting “The system according to claim[[,]] 2 ,“ Appropriate correction is required.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  receiver module,” communication module, distribution module, managing module, monitoring module, and logic module, in claims 2-8 and 11-31. These limitations each invoke 112f. Examiner interprets “processing module” and “storage module” as having sufficient structure and do not invoke based on the specification and FIG. 1-2, where in FIG. 2 all data is received by the processor of #12 (processing module) and in paragraph 43 it is mentioned there is a server.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-8, 11-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 31 have limitations “receiver module,” communication module, distribution module, managing module, monitoring module, and logic module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure that there is a computer, CPU, instructions executed by a CPU, etc. or what the structure is for any of these modules. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2 recites “1) receiver module, 2) processing module, 3) storage module, 4) communication module, 5) distribution module, 6) managing module, 7) monitoring module, 8) logic module”. Processing module and storage module are interpreted as having sufficient structure for claim interpretation purposes (see Claim Interpretation section). However, the claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear how “receiver module”, “communication module”, “distribution module,” “managing module”, “monitoring module,” and “logic module” relate to the “processing module” (i.e. a computer) and “storage module” (i.e. the 
Claim 23 recites the limitation "said storage module" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests carefully reviewing claim 1 or the specification to see where earlier in the claim it makes logical sense to introduce “a storage module.”
Claims 3-8, 11-22, and 24-31 depend from claim 1 and 23 and are rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-8 and 11-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 2 is directed to a system which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 2 recites– 
A system for management of a task to attend to a lead comprising: 

… processing information of said at least a task from said receiver module; 
… storing information of said at least a task from said processing module and continuously updating information of said at least a task; 
… receiving information of said at least a task from said storage module and routing said at least a task to a first user…; 
… receiving and distributing information of said at least a task from said storage module to said first user; 
… managing said at least a task; 
… monitoring status of said at least a task; 
… analyzing and determining said first user for handling said at least a task, and configured for analyzing and determining another user in the event said at least a task is unaccepted by said first user; 
… further configured for analyzing actions taken by said first user .
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – marketing or sales activities or “business relations” – the business tracking it’s sales leads which is part of its marketing functions). The claims are a series of steps of to receive tasks for leads (i.e. sales opportunities), update task information (i.e. track contact with customers), assign/route the tasks, monitor the status of tasks, assigning to another user if the task is not accepted. Accordingly, claim 2 is directed to an abstract idea because it fits within management of marketing activities of monitoring contact with sales lead.

A system for management of a task to attend to a lead comprising: 
“a receiver module” for receiving information of at least a task; (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; the modules are executed instructions to perform the steps)
“a processing module” for processing information of said at least a task from said receiver module;  (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; the modules are executed instructions to perform the steps; as stated in “claim interpretation”, processing module is interpreted as the processor/computer)
“a storage module” for storing information of said at least a task from said processing module and continuously updating information of said at least a task; (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; the modules are executed instructions to perform the steps)
“a communication module” for receiving information of said at least a task from said storage module and routing said at least a task to a first user “via a device;” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; the modules are executed instructions to perform the steps; also “field of use” MPEP 2106.05h for sending the task to a user device)
“a distribution module” for receiving and distributing information of said at least a task from said storage module to said first user; (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; the modules are executed instructions to perform the steps)
“a managing module” for managing said at least a task; (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; the modules are executed instructions to perform the steps)
“a monitoring module” for monitoring status of said at least a task; (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; the modules are executed instructions to perform the steps)
“a logic module” configured for analyzing and determining said first user for handling said at least a task, and configured for analyzing and determining another user in the event said at least a task is unaccepted by said first user; (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; the modules are executed instructions to perform the steps)
“wherein the logic module” is further configured for analyzing actions taken by said first user “on the device and recording analyzed information in said storage module.” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; the modules are executed instructions to perform the steps; also field of use MPEP 2106.05h for the computer analyzing the data that is “from” the user device). 
These elements of “module” and a “user device” amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or 
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processing module,” “storage module”, and the other modules are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). There is also “field of use” MPEP 2106.05h with respect to sending to a user device as discussed in Step 2a, prong two. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
“a storage module” for storing information of said at least a task from said processing module and continuously updating information of said at least a task; (MPEP 2106.05(d)(II) – storing and retrieving information in memory); 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 23 is directed to a method at step 1, which is a statutory category. Claim 23 recites similar limitations as claim 2 and is rejected for the same reasons at step 2a, prong one. Claim 23 further recites “providing options to said first user for handling said at least a task”, which in other portions of the specification and claim 7 are just “accept or decline the task.” This is further narrowing the abstract idea by stating how users can react to the task. Claim 23 also further recites “rerouting tasks that users are unable to attend to”. This is also further narrowing the abstract idea in regards to how the marketing activity is conducted by the organization. Similar to the analysis of claim 2, this is just “apply it” on a computer (MPEP 2106.05f) for the same 
Claims 3 and 24 narrow the abstract idea by removing duplicate information, which could just be a duplicate lead to the same customer, which would result in a waste of time by a worker contacting. Claims 4 and 25 narrows the abstract idea by just stating that the tasks come from a social media website. The specification gives an example that “media information” being from “social media sites”. To any extent “media” is being claimed, this is just “field of use” at step 2a, prong 2 and step 2b that it is from a specific website. Claims 5 and 26 narrow the abstract idea by just stating that content is generated. This can be any content related to the sales leads. The “landing page” recitation can be an additional element that at step 2a, prong 2 and step 2B is just referring to the information being communicated via a website. Claims 6-7 and 27 narrow the abstract idea for the same reasons as claim 23 – handling options can just be a user accepting or declining. Claim 8 narrows the abstract idea for the same reasons as claim 23 – rerouting a task to another which is part of the management of marketing. Claim 11 narrows the abstract idea by describing the “actions” that were taken in claim 2. The “actions” are in the alternative and could just be a log that the “first user has a made a call” or that the user has “sent an instant message.” Claims 12 and 28 narrow the abstract idea by stating the preference that the task is routed by a preferred time. Claims 13 and 29 narrow the abstract idea by stating the preference the task is routed by a preferred language. Claims 14 and 30 narrow the abstract idea by assigning the task to a specific/named user. Claims 15 and 31 narrow the abstract idea st user has attended to a task. Claim 20 narrows the abstract idea by stating there is an “error” in the action of a user. The “error” could just be violating a business practice/rule at the company for how leads are handled. This is also considered “apply it” on a computer at 2a, prong 2 and step 2B. Claim 21 narrows the abstract idea by stating the system detects “misuse”. This narrows the abstract idea and is also considered “apply it” on a computer at 2a, prong 2 and step 2B.Cl
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 6-8, 11, 14-15, 17, 19, 22-23, 25, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2016/0125364) in view of Walker (US 2010/0257012).
	Concerning claim 2, Field discloses:
A system for management of a task to attend to a lead (Field – See par 21 - FIG. 1 illustrates a computing system for managing contact information according to one embodiment of the present invention. The exemplary system 100 presented in FIG. 1 includes client devices 102, 104 at a first regional office 118, client devices 106, 108 at a second regional office 120, a network 110, a sales lead management server 112 and a sales lead database 114. See FIG. 3, par 42 – sales lead retrieved 302 from pool of sales leads by a lead manager task; See par 47 - If the sales lead for the agent has not expired, a further determination is made as to whether the agent has completed a task for the sales lead, step 314. A task for the sales lead may include contacting the lead, closing a sale, or any other task resulting in a sales lead disposition.) comprising: 
a receiver module (Field – see par 58 – various aspects can be implemented in hardware, software, modules; See par 59 - Computer programs (also called computer control logic or computer readable program code) are stored in a main and/or secondary memory, and executed by one or more processors (controllers, or the like) to cause the one or more processors to perform the functions of the invention as described herein. [this discloses every ‘module’ in each limitation, but for the combination and arrangement, see combination with Walker below]) for receiving information of at least a task (Field – See par 28 - An additional module of CRM 116 includes appointment component 128 that can automatically provide suitable appointment times to customers via e-mail or the web, which are then synchronized with a calendar of a representative or agent.  See FIG. 3, par 42 – sales lead retrieved 302 from pool of sales leads by a lead manager task); 
a processing module for processing information of said at least a task from said receiver module (Field – See par 42 - One or more sales leads in the database may be aggregated from lead generation tools that of which mine, extract, or otherwise receive contact information of sales leads from various sources such as websites, social media, online directories, sweepstakes, surveys, advertisements, product trial accounts, etc. Sales leads may be scored or ranked by a lead generation tool, software, or processor to determine their sales-readiness. In one embodiment, each sales lead in the pool may be scored based on factors including, but not limited to, sale probability, shown interest in a company or product, buying intentions, needs or buying cycle status, age, demographics, and geographic factors.); 
a storage module for storing information of said at least a task from said processing module and continuously updating information of said at least a task (Field – see par 31 - database 114 is operable to store, index, and load information regarding various sales leads. Sales leads in lead database 114 may be distributed and assigned to specific agents to follow up and work on those leads; See par 36 - For example, lead manager 124, either alone or in combination with CRM 116, handles updates regarding the status of a lead, and a variety of other procedures associated with sales lead maintenance. See par 46 - Contact activity of the agent is monitored, step 310. Communications between the agent and the sales lead may be tracked by a lead manager process, task or operation. Any call (or other messaging) attempts, connections, time of call (or communication), call length, number of call (or communication) attempts, etc., are monitored between the agent and sales lead. In addition, any communications via SMS, chat applications, social networking platforms, etc. may also be monitored.); 
a communication module for receiving information of said at least a task from said storage module (Field – see fig. 1, par 27 - Using client devices 102, 104, 106 and 108, users such as agents may be provided with access to application software of CRM 116 and sales lead database 114, which may be hosted on the sales lead management server 112 (as illustrated in the FIG. 1) or on remote servers. see par 29 - sales lead management server 112 includes lead generation tools 126. Lead generation tools 126 may assist agents in generating or automatically generating a plurality of leads originating from various sources or activities.) and routing said at least a task to a first user via a device (Field – See par 39 - The communication server 206 is operable to relay, link, or otherwise translate between the pseudo-contact information and the real contact information to facilitate communications between agent device 202 and sales lead device 210. See par 45 – upon assigning the sales lead to the agent, the system provides pseudo-contact information to agent; the contact information is accessible by the agent via a user space, CRM, communication system interface, and/or contact management system); 
a distribution module for receiving and distributing information of said at least a task from said storage module to said first user (Field – See par 44 - The sales lead is assigned to an agent, step 306. According to one embodiment, assigning the sales lead to the agent may include selecting the agent based on a score, ranking, or priority of the agent, e.g., the agent's position in an assignment queue. Additionally, the assigned agent may be given a limited time to act on the sales lead (a sales lead expiration window). The sales lead expiration window may correspond to a predetermined amount of time an agent has to initiate one or more communications with the sales lead, close, or dispose of the sales lead).
Field – See par 36 - Additional features provided by lead manager 124 may include managing the sales leads after assignment to an agent. For example, lead manager 124, either alone or in combination with CRM 116, handles updates regarding the status of a lead, assess leads inventory, and a variety of other procedures associated with sales lead maintenance. Lead manager 124 may re-assign sales leads according to rules that may be set by a sales manager to meet certain deadlines or if the agent is unable to work on a sales lead in a timely manner).
a monitoring module for monitoring status of said at least a task (Field – See par 47 - If the sales lead for the agent has not expired, a further determination is made as to whether the agent has completed a task for the sales lead, step 314. A task for the sales lead may include contacting the lead, closing a sale, or any other task resulting in a sales lead disposition. In the case that a task has not been completed for the sales lead by the agent, the method continues to monitor expiration of the sales lead in step 312. However, if the agent had completed a task, the system determines whether the task is associated with the completion of one or more sales, step 316. If a sale(s) has been completed, the sales lead is removed from assignment to the agent, step 318 and a subsequent sales lead may be retrieved from the pool of sales leads); 
a logic module configured for analyzing and determining said first user for handling said at least a task (Field – See par 32 - For example, lead manager 124 may include logic for assignment of sales leads to agents based on a set of rules or criteria such as workload, quota, or as defined by an administrator/manager. In another embodiment, lead manager 124 may calculate a score for every agent based on their performance, experience, skills, etc., and use the calculated score to assign leads), and configured for analyzing and determining another user in the event said at least a task is unaccepted by said first user (Field – See par 35 -  the first agent is unable to work on the lead before expiration, the sales lead may be re-assigned to a second agent where the pseudo-contact information is disabled, unlinked, or rendered inoperative to prevent the first agent from contacting the sales lead after expiration; See par 36 -  Lead manager 124 may re-assign sales leads according to rules that may be set by a sales manager to meet certain deadlines or if the agent is unable to work on a sales lead in a timely manner.); 
wherein the logic module is further configured for analyzing actions taken by said first user on the device and recording analyzed information in said storage module (Field see par 32 - lead manager 124 may calculate a score for every agent based on their performance, experience, skills, etc., and use the calculated score to assign leads. This score may be characterized in a sales agent performance profile. See par 40 - Communication server 206 includes activity and communication monitor 216 operable to monitor the calls, emails, SMS, chat, social network/media communications, etc. between agent device 202 and sales lead device 210 to capture communication events and follow-up activities. The monitored events and activities from activity and communication monitor 216 may be transmitted to and analyzed by sales lead management server 204 to determine fulfillment or non-fulfillment of one or more tasks based on the monitored events and activities).


    PNG
    media_image1.png
    481
    602
    media_image1.png
    Greyscale

Field in combination with Walker discloses the arrangement:
1) receiver module (Walker – new lead retrieval module 26), 2) processing module (Field – See par 42 – sales lad scored by a “lead generation tool”), 3) Walker – central server 12 with memory), 4) communication module Field –See par 45 –contact information is accessible by the agent via a user space, CRM, communication system interface, and/or contact management system), 5) distribution module (Walker – see messaging module 24; contractor user interface 18), 6) managing module (Walker – see par 85 –  Referring back to FIG. 1, the central server 12 preferably is running web server software, such that the contractor user interface 18 and the manager user interface 20 can both access the central server 12 using a personal computer through an internet connection 38.), 7) monitoring module (Walker – lead status tracking module 22), 8) logic module (Field – See par 32 - For example, lead manager 124… In another embodiment, lead manager 124 may calculate a score for every agent based on their performance, experience, skills, etc., and use the calculated score to assign leads).

    PNG
    media_image2.png
    587
    607
    media_image2.png
    Greyscale

Both Field and Walker are analogous art as they are directed to managing and routing leads for a company (See Field Abstract; Walker Abstract). Field discloses having a sales lead management server 112 that may host or execute computer instructions to provide a CRM system (See par 26). Field discloses routing/assigning leads (See par 29, 45) and also distributing information on the tasks (See par 44). Walker improves upon Field by explicitly having additional “modules” as part of managing the sales leads (See FIG. 1, messaging module 24 and contractor user interface 18; manager user interface 20 with software; lead status tracking module 22) as well as also having a central server 12 with a variety of servers. One of ordinary skill in the art would be motivated to further include explicitly having additional modules for 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of managing sales lead information in Field to further explicitly have additional modules for managing the leads as disclosed in Walker, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning claim 4, Field discloses:
The system according to claim 2, wherein said processing module is configured for analyzing media information (Specification page 10 gives example “analyzing media information such as image, video, speech, or text from information that is fetched and collected from social media sites of a potential customer, or other profiling of the potential customer, so that a user or a worker would be able to know interests or profiling of the customer and focus on a pitch which would interest the potential customer.” Field – See par 30 - Users of client devices 102, 104, 106, and 108 may access activity, profile information, interests, preferences, affiliations, and any other obtainable information from social media sites using the lead generation tools 126 to determine potential customers' interests and needs, useful in the lead generation process.)


Concerning claim 6, Field discloses the assigned agent is given a limited time to act on the sales lead (a sales lead expiration window), where the agent must initiate a communication or complete a task with the lead, close, or dispose of the sales lead (See par 44). However, Field does not disclose the limitations.
Walker discloses the limitations:
The system according to claim 2, wherein said communication module is configured for providing handling options to said first user (Walker par 72 - If the contractor decides to reject the order, then the contractor, through the contractor user interface 18, modifies the status of the lead from CUSTOMER_CONTACTED to CONTRACTOR_REJECTED. This may occur if the contractor determines that the service required by the potential customer 34 is outside of the contractor's expertise (before or after a scheduled appointment) or if the contractor has insufficient resources to perform the service at this time. par 81 - the job is within the specifications that will allow the contractor to proceed. If it is not within specification, then the contractor can reject the lead 330 and the cycle can end, possibly waiting for reassignment 340 to a suitable alternative contractor).
It would have been obvious to combine Field and Walker for the same reasons as discussed with regards to claim 1. In addition, Field discloses the assigned agent is given a limited time to act on the sales lead (a sales lead expiration window), where the agent must initiate a communication or complete a task with the lead, close, or dispose 

Concerning claim 7, Field discloses the assigned agent is given a limited time to act on the sales lead (a sales lead expiration window), where the agent must initiate a communication or complete a task with the lead, close, or dispose of the sales lead (See par 44). However, Field does not disclose the limitations.
Walker discloses the limitations:
The system according to claim 6, wherein said handling options comprise a selection of either accepting or declining said at least a task (Walker par 72 - If the contractor decides to reject the order, then the contractor, through the contractor user interface 18, modifies the status of the lead from CUSTOMER_CONTACTED to CONTRACTOR_REJECTED. This may occur if the contractor determines that the service required by the potential customer 34 is outside of the contractor's expertise (before or after a scheduled appointment) or if the contractor has insufficient resources to perform the service at this time. par 81 - the job is within the specifications that will allow the contractor to proceed. If it is not within specification, then the contractor can reject the lead 330 and the cycle can end, possibly waiting for reassignment 340 to a suitable alternative contractor).

	Claim 27 recites similar limitations as claim 7. Claim 27 is rejected for the same reasons.

Concerning claim 8, Field discloses:
The system according to claim 2, wherein said communication module is configured for rerouting said at least a task to another user (Field – See par 40 - The monitored events and activities from activity and communication monitor 216 may be transmitted to and analyzed by sales lead management server 204 to determine fulfillment or non-fulfillment of one or more tasks based on the monitored events and activities. Non-fulfillment of the one or more tasks after an expiration date may cause communication server 206 to reassign sales leads to other agents. See par 46 - Communication events and follow-up activity can be used to make a determination to expire and re-assign a lead if, for example, the follow-up activity does not meet certain minimum requirements).

Concerning claim 11, Field discloses:
The system according to claim 2, wherein said actions taken by said first user comprise, whether said first user has made a call, has sent messages in the form of a short message service or instant message (Field – see par 41, 46 - Communications between the agent and the sales lead may be tracked by a lead manager process, task or operation. Any call (or other messaging) attempts, connections, time of call (or communication), call length, number of call (or communication) attempts, etc., are monitored between the agent and sales lead. In addition, any communications via SMS, chat applications, social networking platforms, etc. may also be monitored).

Concerning claim 14, Field discloses
The system according to claim 2, wherein said communication module is configured for routing said at least a task to a specific said first user (Field – See par 31 - Sales leads in lead database 114 may be distributed and assigned to specific agents to follow up and work on those leads. see par 32 - For example, lead manager 124 may include logic for assignment of sales leads to agents based on a set of rules or criteria such as workload, quota, or as defined by an administrator/manager).
	Claim 30 recites similar limitations as claim 14. Claim 30 is rejected for the same reasons.

Concerning claim 15, Field discloses that assigning sales lead based on score, ranking, or priority (see par 44) and calculating the scores for agents based on experience, skills (See par 32) as well as scoring leads based on geographic factors (See par 42). However, Field does not explicitly disclose the limitations.
	Walker discloses:
The system according to claim 14, wherein said communication module is configured for routing said at least a task in a geographical area of said at least a task is Walker – see par 10 - The leads are assigned to contractors drawn from a contractor database and are assigned based on criteria that may include the type of service and area where the service is required; see par 50 – contractor associated with closest store to location where service is required is assigned to lead; see par 134 – alternative – contractor has device with GPS; allows the lead management system to track the locations of the contractors and allow the system managers to identify which contractors are closest to particular potential customers 34. The lead management system can immediately assign a new lead to the contractor closest to the potential customer identified in the new lead).
It would have been obvious to combine Field and Walker for the same reasons as discussed with regards to claim 1. In addition, Field discloses that assigning sales lead based on score, ranking, or priority (see par 44) and calculating the scores for agents based on experience, skills (See par 32) as well as scoring leads based on geographic factors (See par 42). Walker discloses assigning contractors based on the area required and/or worker/contractor being closest to the location (See par 10, 50, 134). Walker improves upon Field and Walker by explicitly considering geographic area of the task as a factor in whether to schedule an agent. One of ordinary skill in the art would be motivated to further include explicitly area of service required to efficiently improve the selection of agents/representatives for a lead in Field. 
	Claim 31 recites similar limitations as claim 15. Claim 31 is rejected for the same reasons.

Concerning claim 17, Field discloses
Field – See par 32 -  According to one embodiment, lead manager 124 may automatically assign leads to a plurality of agents randomly or in accordance with predetermined rules. See par 36 - Additional features provided by lead manager 124 may include managing the sales leads after assignment to an agent. See par 41 - Activity and communication monitor 216 may automatically monitor and track information (an agent's responsiveness) such as the times and number of communication attempts, agent feedback via IVR, and time and length of successful communication connections (e.g., a call, email, or message that resulted in a conversation or voice-message from the sales lead). Sales lead management server 204 may use information collected by activity and communication monitor 216 to expire and re-assign a lead if the follow-up activity does not fulfill certain minimum requirements or required tasks).

Concerning claim 19, Field discloses monitoring call attempts between agent and sales lead to determine agent’s responsiveness (See par 46) and that there is a limited time to act on the sales lead (sales lead window) (See par 44). Field does not explicitly disclose the limitations.
Walker discloses:
The system according to claim 2, wherein said system is configured for alerting a second user whether said first user has attended to said at least a task (Walker – See par 131 - For example, the lead management system sends a daily report electronically (e.g. through electronic mail) to the system managers listing all overdue leads, unassigned leads, or leads due on that day (i.e. leads that must be acted upon by that date). This will allow the system managers to see which leads require immediate action. This daily report is sent remotely to mobile communications devices carried by system managers).
It would have been obvious to combine Field and Walker for the same reasons as discussed with regards to claim 1. In addition, Field discloses monitoring call attempts between agent and sales lead to determine agent’s responsiveness (See par 46) and that there is a limited time to act on the sales lead (sales lead window) (See par 44).  Walker improves upon Field by explicitly giving reports of overdue leads (See par 131). One of ordinary skill in the art would be motivated to further include reporting leads that are overdue to efficiently improve upon the entry of what is happening with a lead during the limited time an agent must act in Field (see par 44).

Concerning claim 22, Field discloses:
The system according to claim 2, wherein said monitoring module is configured for monitoring status of said at least a task by a third user (Field – See par 32 -  According to one embodiment, lead manager 124 may automatically assign leads to a plurality of agents randomly or in accordance with predetermined rules. See par 36 - Additional features provided by lead manager 124 may include managing the sales leads after assignment to an agent. See par 41 - Activity and communication monitor 216 may automatically monitor and track information (an agent's responsiveness) such as the times and number of communication attempts, agent feedback via IVR, and time and length of successful communication connections (e.g., a call, email, or message that resulted in a conversation or voice-message from the sales lead). Sales lead management server 204 may use information collected by activity and communication monitor 216 to expire and re-assign a lead if the follow-up activity does not fulfill certain minimum requirements or required tasks).

Concerning independent claim 23, Field discloses:
A method for management of a task to attend to a lead comprising the steps (Field – See par 21 - FIG. 1 illustrates a computing system for managing contact information according to one embodiment of the present invention. The exemplary system 100 presented in FIG. 1 includes client devices 102, 104 at a first regional office 118, client devices 106, 108 at a second regional office 120, a network 110, a sales lead management server 112 and a sales lead database 114. See FIG. 3, par 42 – sales lead retrieved 302 from pool of sales leads by a lead manager task; See par 47 - If the sales lead for the agent has not expired, a further determination is made as to whether the agent has completed a task for the sales lead, step 314. A task for the sales lead may include contacting the lead, closing a sale, or any other task resulting in a sales lead disposition) of: 
receiving information of at least a task (Field – See par 28 - An additional module of CRM 116 includes appointment component 128 that can automatically provide suitable appointment times to customers via e-mail or the web, which are then synchronized with a calendar of a representative or agent.  See FIG. 3, par 42 – sales lead retrieved 302 from pool of sales leads by a lead manager task) by a receiver module (Field – see par 58 – various aspects can be implemented in hardware, software, modules; See par 59 - Computer programs (also called computer control logic or computer readable program code) are stored in a main and/or secondary memory, and executed by one or more processors (controllers, or the like) to cause the one or more processors to perform the functions of the invention as described herein); 
processing information of said at least a task processing module (Field – See par 42 - One or more sales leads in the database may be aggregated from lead generation tools that of which mine, extract, or otherwise receive contact information of sales leads from various sources such as websites, social media, online directories, sweepstakes, surveys, advertisements, product trial accounts, etc. Sales leads may be scored or ranked by a lead generation tool, software, or processor to determine their sales-readiness. In one embodiment, each sales lead in the pool may be scored based on factors including, but not limited to, sale probability, shown interest in a company or product, buying intentions, needs or buying cycle status, age, demographics, and geographic factors); 
routing said information to said at least a first user via a device (Field –See par 39 - The communication server 206 is operable to relay, link, or otherwise translate between the pseudo-contact information and the real contact information to facilitate communications between agent device 202 and sales lead device 210. See par 45 – upon assigning the sales lead to the agent, the system provides pseudo-contact information to agent; the contact information is accessible by the agent via a user space, CRM, communication system interface, and/or contact management system).
Field discloses the assigned agent is given a limited time to act on the sales lead (a sales lead expiration window), where the agent must initiate a communication or complete a task with the lead, close, or dispose of the sales lead (See par 44). However, Field does not disclose the limitations of providing explicit “options”.
Walker discloses the limitations:
routing said information to said at least a first user via a device “and providing options to said first user for handling said at least a task, by a communication module;” (Walker par 72 - If the contractor decides to reject the order, then the contractor, through the contractor user interface 18, modifies the status of the lead from CUSTOMER_CONTACTED to CONTRACTOR_REJECTED. This may occur if the contractor determines that the service required by the potential customer 34 is outside of the contractor's expertise (before or after a scheduled appointment) or if the contractor has insufficient resources to perform the service at this time. par 81 - the job is within the specifications that will allow the contractor to proceed. If it is not within specification, then the contractor can reject the lead 330 and the cycle can end, possibly waiting for reassignment 340 to a suitable alternative contractor).
assigning said at least a task to said first user by a distribution module (Field – See par 44 - The sales lead is assigned to an agent, step 306. According to one embodiment, assigning the sales lead to the agent may include selecting the agent based on a score, ranking, or priority of the agent, e.g., the agent's position in an assignment queue. Additionally, the assigned agent may be given a limited time to act on the sales lead (a sales lead expiration window). The sales lead expiration window may correspond to a predetermined amount of time an agent has to initiate one or more communications with the sales lead, close, or dispose of the sales lead); 
rerouting said at least a task to an available user by a communication module in the event said first user is unable to attend to said at least a task (Field – See par 40 - The monitored events and activities from activity and communication monitor 216 may be transmitted to and analyzed by sales lead management server 204 to determine fulfillment or non-fulfillment of one or more tasks based on the monitored events and activities. Non-fulfillment of the one or more tasks after an expiration date may cause communication server 206 to reassign sales leads to other agents. See par 46 - Communication events and follow-up activity can be used to make a determination to expire and re-assign a lead if, for example, the follow-up activity does not meet certain minimum requirements); 
analyzing actions taken by said first user on the device and recording analyzed information in said storage module (Field see par 32 - lead manager 124 may calculate a score for every agent based on their performance, experience, skills, etc., and use the calculated score to assign leads. This score may be characterized in a sales agent performance profile. See par 40 - Communication server 206 includes activity and communication monitor 216 operable to monitor the calls, emails, SMS, chat, social network/media communications, etc. between agent device 202 and sales lead device 210 to capture communication events and follow-up activities. The monitored events and activities from activity and communication monitor 216 may be transmitted to and analyzed by sales lead management server 204 to determine fulfillment or non-fulfillment of one or more tasks based on the monitored events and activities).
Field discloses routing/assigning leads (See par 29, 45) and also distributing information on the tasks (See par 44). However, Field does not disclose the exact same number of separate “modules” as recited (i.e. 1) receiver module, 2) task processing module, 3) communication module, 4) distribution module, 5) storage module. While Field performs the functions recited, it does not explicitly disclose the same arrangement, as it has in FIG. 1 for example, lead database 114, lead manager 124, lead generation tools 126; and FIG. 2 performs some functions, where it states there is an “activity and communication monitor 216.”
Field in combination with Walker discloses the arrangement:
1) receiver module (Walker – new lead retrieval module 26), 2) processing module (Field – See par 42 – sales lad scored by a “lead generation tool”), 3) communication module Field –See par 45 –contact information is accessible by the agent via a user space, CRM, communication system interface, and/or contact management system), 4) distribution module (Walker – see messaging module 24; contractor user interface 18), 5) storage module (Walker – central server 12 with memory).
It would have been obvious to combine Field and Walker for the same reasons as discussed with regards to claim 1 and claim 6.

Claims 3, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2016/0125364) in view of Walker (US 2010/0257012), as applied to claims 2, 4, 6-8, 11, 14-15, 17, 19, 22-23, 25, and 30-31 above, and further in view of Malone (US 2015/0228006).
Concerning claim 3, Field discloses that sales leads have names (see par 52 – Anderson) or pseudo contact information to mask their actual information (See par 35). Walker discloses looking at previous lead statuses for a lead (See par 109). However, Field and Walker do not explicitly disclose the limitations.
Malone discloses the limitations: 
The system according to claim 2, wherein said processing module is configured for identifying and removing duplicate information (Malone – See par 69 - Lead vendors can specify rules that automatically remove leads from inventory prior to being sold. Data used by the rules can come from the lead itself as well as data values and quality scores from third-party sources. Common examples of leads that are removed involve those with… duplicates).
Field, Walker, and Malone are analogous art as they are directed to managing and routing leads for a company (See Field Abstract; Walker Abstract; Malone Abstract). Field discloses that sales leads have names (see par 52 – Anderson) or pseudo contact information to mask their actual information (See par 35). Walker discloses looking at previous lead statuses for a lead (See par 109). Malone improves upon Field and Walker by explicitly not only having names for leads, but having rules to remove leads such as those that are “duplicates” (See par 69). One of ordinary skill in 
	Claim 24 recites similar limitations as claim 3. Claim 24 is rejected for the same reasons.

Concerning claim 18, Field discloses that managing sales leads after assignment to an agent and re-assigning rules set by a sales manager to meet certain deadlines (See par 36). Walker discloses having manager set time limits for whether a time limit for a lead has exceeded and if so, changing the status of the lead to overdue (See par 78). However, Field and Walker do not explicitly disclose the limitations.
Malone discloses the limitations: 
The system according to claim 2, wherein said managing module is configured for managing said at least a task by key performance index (Malone – See par 54 – promote sales performance by having regional, state, and national benchmarks for how agents rank; See par 80 - conversion tracking and disposition data module 1010 tracks quality of the leads by source, agent, and other metrics, based on disposition data for each lead; See claim 5 – comparing performance of leads with key performance indicators to generate a performance score).
It would be obvious to combine Field, Walker, and Malone for the same reasons as claim 3 above. In addition, Field discloses that managing sales leads after assignment to an agent and re-assigning rules set by a sales manager to meet certain deadlines (See par 36). Walker discloses having manager set time limits for whether a time limit for a lead has exceeded and if so, changing the status of the lead to overdue .

Claims 5, 12, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2016/0125364) in view of Walker (US 2010/0257012), as applied to claims claims 2, 4, 6-8, 11, 14-15, 17, 19, 22-23, 25, and 30-31 above, and further in view of Smith (US 2014/0236663).
	Concerning claim 5, Field discloses that clients (e.g. agents) are provided with access to the sale lead database via a web-browser and the internet (see par 27). Walker discloses that the server 12 is running web software for the contractor user interface 18 (See par 85). However, Field and Walker do not explicitly disclose the limitations.
	Smith discloses:
The system according to claim 2, wherein said processing module is configured for generating contents of a landing page (Smith – See par 145 - The analytics engine (30) may be invoked by the workflows designed to generate analytics data that supports one or more aspects of a sales process for example, and the analytics data may be dynamically inserted into the customized web pages enabled by the web application (12). For example the analytics engine (30) may calculate real time "probability of closing" a sales opportunity which is inserted in relevant screens to further assist the customer, and sales personnel, in meeting sales objectives.).
Field, Walker, and Smith are analogous art as they are directed to managing and routing leads for a company (See Field Abstract; Walker Abstract; Smith par 152-158). Field discloses that clients (e.g. agents) are provides with access to the sale lead database via a web-browser and the internet (see par 27). Walker discloses that the server 12 is running web software for the contractor user interface 18 (See par 85). Smith improves upon Field and Walker by explicitly customizing web pages for a sales/lead information to assist sales personnel. One of ordinary skill in the art would be motivated to further include explicitly customize webpage to provide helpful information to assist in achieving sales from a lead to efficiently utilize the web disclosures in Field and in Walker. 
	Claim 26 recites similar limitations as claim 5. Claim 26 is rejected for the same reasons.

Concerning claim 12, Field discloses the assigned agent is given a limited time to act on the sales lead (a sales lead expiration window), where the agent must initiate a communication or complete a task with the lead, close, or dispose of the sales lead (See par 44). Walker discloses there is a time limit for when a contractor has been assigned a new lead within which the contractor must contact the potential customer (see par 78). However, Field and Walker do not explicitly disclose the limitations.
	Smith discloses:
Smith – see par 175 - Step 3 is the processing of the data collected (namely pain point) into an active opportunity. It is an entirely internal step, where the sales representative assigns an action to somebody designated as `account support` to take the client's pain point, number of seats and to write a one page document summarizing high level costs, and the benefits/savings/efficiencies the product will deliver based on the information collected. These actions are automatically assigned with a time target of 5 days for example. During this period, the sales representative is organizing a larger demonstration meeting with the individual lead)
It would have been obvious to combine Field, Walker, and Smith for the same reasons as discussed with regards to claim 1 and claim 5. In addition, Field discloses the assigned agent is given a limited time to act on the sales lead (a sales lead expiration window), where the agent must initiate a communication or complete a task with the lead, close, or dispose of the sales lead (See par 44). Walker discloses there is a time limit for when a contractor has been assigned a new lead within which the contractor must contact the potential customer (see par 78). Smith improves upon Field and Walker by explicitly disclosing assigning within a target time of 5 days (See par 175) in the context of sales representatives pursuing leads (See par 14, 173, 175). One of ordinary skill in the art would be motivated to further include explicitly having a timeframe to assign the lead to efficiently improve upon the limited time for agents to perform actions in Field (par 44) and in Walker (par 78).
.

Claims 13, 20, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2016/0125364) in view of Walker (US 2010/0257012), as applied to claims 2, 4, 6-8, 11, 14-15, 17, 19, 22-23, 25, and 30-31 above, and further in view of Rogers (US 2013/0085785).
	Concerning claim 13, Field discloses that assigning sales lead based on score, ranking, or priority (see par 44) and calculating the scores for agents based on experience, skills (See par 32). Walker discloses assigning contractors based on the type of service required (See par 40-42). However, Field and Walker do not explicitly disclose the limitations.
	Rogers discloses:
The system according to claim 2, wherein said communication module is configured for routing said at least a task by a preferred language (Rogers – See par 112 – CRM application queries for agents 140 within a selected radius of customer having special qualifications, for example, a fluency in a particular language; See par 144 – representative belong to a group based on geographic region, qualifications, skills, or other attributes; See par 154 – the grouping assists in distribution of content/messages, and scheduling a representative to meet with a specific client; language fluency may be a skill associated with a representative).

	Claim 29 recites similar limitations as claim 13. Claim 29 is rejected for the same reasons.

Concerning claim 20, Field discloses monitoring call attempts between agent and sales lead to determine agent’s responsiveness (See par 46) and that there is a limited time to act on the sales lead (sales lead window) (See par 44). Walker discloses sending a report on overdue leads (See par 131). Field and Walker do not disclose the limitations.
Rogers discloses:
The system according to claim 19, wherein said system is configured for notifying said second user in the event the system detects an error in at least an action of said first user (Rogers see FIG. 2, par 102 - the analysis and reporting step 413 may identify exceptions, e.g. negative, that relate to compliance, or may simply note features that indicate the representative 140 or particular sales activity should be more closely reviewed and analyzed. See also FIG. 32, par 157 - By identifying negative outliers for various activities or other outcomes, a possible elevated risk of noncompliance can be identified. Additionally, other actions relating to analysis and reporting of compliance 413 and quality management 415 can be applied to such identified outliers, for example, as shown in FIG. 32).
It would have been obvious to combine Field and Walker and Rogers for the same reasons as discussed with regards to claim 1 and claim 13. In addition, Field discloses monitoring call attempts between agent and sales lead to determine agent’s responsiveness (See par 46) and that there is a limited time to act on the sales lead (sales lead window) (See par 44). Walker discloses sending a report on overdue leads (See par 131). Rogers improves upon Field and Walker by explicitly reporting on exceptions or negative outliers that can be non-compliant. One of ordinary skill in the art would be motivated to further include explicitly reporting exceptions and outliers to efficiently raise to the attention of others suspect data that is entered as part of tracking the progress on leads in Field and Walker.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2016/0125364) in view of Walker (US 2010/0257012), as applied to claims claims 2, 4, 6-8, 11, 14-15, 17, 19, 22-23, 25, and 30-31 above, and further in view of Gilbert (US 2014/0236663).
	Concerning claim 16, Field discloses that the lead manager accesses lead data that can include the phone number (See par 33). However, Field and Walker do not explicitly disclose recognizing the number as recited.

The system according to claim 2, wherein said system is configured for recognizing telephone number of a potential customer (Gilbert – see par 115 - The inference that a caller is well educated and from Chicago can, for example, be based on an analysis by routing module 620 of the caller's number, as revealed by caller ID. Third-party database services such as the ESRI GEO PORTAL provided by ESRI Inc. can predict a consumer's gender, race, income, education level, home value, etc., based on the caller's ZIP code, which can be determined from the consumer's identified phone number.).
Field, Walker, and Smith are analogous art as they are directed to managing and routing leads for a company (See Field Abstract; Walker Abstract; Gilbert Abstract). Field discloses that the lead manager accesses lead data that can include the phone number (See par 33). Gilbert improves upon Field and Walker by explicitly disclosing using caller ID to identify a consumer of a lead (See par 115) where the phone number can be part of a lead attribute (See par 34). One of ordinary skill in the art would be motivated to further include explicitly recognizing phone numbers to efficiently improve the identification of leads in Field and in Walker. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2016/0125364) in view of Walker (US 2010/0257012), as applied to claims claims 2, 4, 6-8, 11, 14-15, 17, 19, 22-23, 25, and 30-31 above, and further in view of Fairbanks (US 2014/0236663).
Concerning claim 21, Field discloses monitoring call attempts between agent and sales lead to determine agent’s responsiveness (See par 46) and that there is a limited 
Fairbanks discloses:
The system according to claim 19, wherein said system is configured for notifying said second user in the event the system detects said first user is misusing said system (Fairbanks – see par 40 - In some embodiments, the personnel module 250 may interact and receive alerts from the sales performance module 120. For example, the personnel module 250 may receive work alerts from the sales performance module 120. The work alerts may comprise warnings such as exceeding length of call time, too many calls made, not enough calls made, duration of calls too short, and the like. In some instances, the personnel module 250 may send and receive other alerts and/or message from the sales performance module 120. see par 107 - For example, an alert may be generated and sent to a mobile device associated with the personnel. The alert may be an email, ping, SMS, voicemail or the like. The alert may relate when certain thresholds have been or exceed or when thresholds are reaching their limit. Alerts may additionally contain information regarding unusual or unpredicted VoIP fluctuations, sales fluctuations, and the like).
Field, Walker, and Fairbanks are analogous art as they are directed to managing and routing leads for a company (See Field Abstract; Walker Abstract; Fairbanks par 61, 79). Field discloses monitoring call attempts between agent and sales lead to determine agent’s responsiveness (See par 46) and that there is a limited time to act on . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baysan, “The Design and Development of a Sales Force Automation Tool Using Business Process Management Software,” 2005, In Proceedings of the 2005 Systems and Information Engineering Design Symposium, pages 318-327– discloses a sales force automation team that provides sales team members and managers with functionality to track sales leads (See abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619